 



Exhibit 10.66
January 24, 2007
Christopher Nordquist
3875 17th Street
San Francisco, CA 94114
Re: Employment Terms
Dear Christopher:
This letter amends and restates the terms of your offer letter from RedEnvelope,
Inc. (the “Company”) dated October 7, 2003 (the “Original Offer Letter”)
regarding your employment as the Company’s General Counsel.
You will report directly to the Chief Executive Officer, and will work in our
San Francisco office. The position of General Counsel is exempt from any
overtime pay. Your primary duties in this position will be to provide strategic
direction and guidance in all legal and regulatory matters for the Company. You
will also be responsible for any other projects or assignments as directed by
the Chief Executive Officer. At all times during employment with the Company,
you will devote your full energies, abilities and productive business time to
the performance of your job for the Company and will not engage in any activity
that would in any way interfere or conflict with the full performance of any of
your duties for the Company.
Effective January 15, 2007, you will receive an annualized salary of $285,000,
less applicable payroll deductions and all required withholdings, in accordance
with the Company’s regular payroll practices.
You will continue to be eligible to participate in the Company’s standard
benefits package. You will also continue to be eligible for the Company’s
standard PTO and holiday benefits. The Company may modify or cancel benefits
from time to time as it deems appropriate in its sole discretion.
In accordance with the terms of the Original Offer Letter, on October 7, 2003
the Board of Directors of the Company (“Board”) granted you an option to
purchase 40,000 shares of the Company’s common stock. The specific
characteristics, terms and conditions of the options mentioned above, including
the strike price and applicable vesting schedule, are set forth in the option
plan and grant documentation.
Your employment with the Company is for no specified duration and may be
terminated either by you or the Company at any time and for any reason
whatsoever, with or without Cause (as defined below) or advance notice. The
Company also retains the right to make all other decisions concerning your
employment (e.g., changes to your position, title, level, responsibilities,
compensation, job duties, reporting structure, work location, work schedule,
goals or any other managerial decisions) at any time, with or without cause or
advance notice, as it deems appropriate in its sole discretion. This at-will
employment relationship cannot be changed except in writing signed by you and
the Company’s Chief Executive Officer.

 



--------------------------------------------------------------------------------



 



Christopher Nordquist
January 24, 2007
Page 2
If the Company terminates your employment without Cause or you resign with Good
Reason (as defined below), in exchange for your signing a general release of any
and all claims, the Company will (i) pay you severance in the total amount of
six months of your base salary, less applicable payroll deductions and all
required withholdings, in one lump sum payment on your date of termination and
(ii) reimburse you for six months of premiums to continue your and your
dependents’ health care insurance coverage under COBRA, if you elect to continue
such coverage.
In the alternative, in the event that the Company undergoes a Change of Control
(as defined below) and within the period commencing on the earlier of a) the
date the Company executes definitive documentation contemplating a Change of
Control (provided that the Change of Control is consummated) or b) 90 days prior
to the closing of a Change of Control, and ending one year following the closing
of the Change of Control, the Company terminates your employment without Cause
or you resign for Good Reason, in exchange for your signing a general release of
any and all claims, you will be entitled to severance in the total amount of
12 months of your base salary and a Pro-Rated Bonus, less applicable payroll
deductions and all required withholdings. The salary portion of the severance,
less applicable payroll deductions and all required withholdings, will be paid
in one lump sum payment on the later of the termination date of your employment
or the closing of the Change of Control. In the event the Company undergoes a
Change of Control and within the period ending one year following the closing of
the Change of Control, you resign for other than Good Reason, in exchange for
your signing a general release of any and all claims, you will be entitled to
severance in the total amount of six months of your base salary and 50% of your
Pro-Rated Bonus, less applicable payroll deductions and all required
withholdings. The salary portion of the severance, less applicable payroll
deductions and all required withholdings, will be paid in one lump sum payment
on the later of the termination date of your employment or the closing of the
Change of Control. The Company will pay you the portion of the Pro-Rated Bonus,
as applicable, under this paragraph at the same time that the Company makes
payments, if any, to other participants in the bonus plan. In addition to the
severance described in this paragraph, the Company will reimburse you for the
number of months of premiums to continue your and your dependents’ health care
insurance coverage under COBRA, if you elect to continue such coverage, equal to
the number of months of your salary that you receive as severance hereunder.
As used in this letter agreement, “Cause” shall mean material nonperformance or
misconduct in the performance of your duties and responsibilities as an
employee, an indictment for or entry of a guilty pleading to a felony or another
crime involving fraud or dishonesty, or theft or misappropriation of assets of
the Company having more than nominal value.
For purposes of this letter agreement “Change of Control” means:

  (1)   a sale of all or substantially all of the Company’s assets; or     (2)  
any merger, consolidation or other business combination transaction of the
Company with or into another corporation, entity or person, other than a
transaction in which the holders of at least a majority of the shares of voting
capital stock of the Company outstanding immediately prior to such transaction

 



--------------------------------------------------------------------------------



 



Christopher Nordquist
January 24, 2007
Page 3

      continue to hold (either by such shares remaining outstanding or by their
being converted into shares of voting capital stock of the surviving entity) a
majority of the total voting power represented by the shares of voting capital
stock of the Company (or the surviving entity) outstanding immediately after
such transaction; or     (3)   the direct or indirect acquisition (including by
way of a tender or exchange offer) by any person, or persons acting as a group,
of beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then outstanding shares of
capital stock of the Company; or     (4)   the election to the Board, following
the date of this letter agreement, of individuals who were neither elected nor
nominated for election by a majority of the members of the Board (such directors
being referred to herein as “Triggering Directors”) such that the number of
Triggering Directors constitutes a majority of the Board; provided, however,
that any director elected or nominated for election as a result of a written
agreement with a stockholder or a group of stockholders having the power to vote
5% of more of the Company’s then outstanding shares to elect such new director
shall be considered a Triggering Director.

For purposes of this letter agreement “Good Reason” means the occurrence of one
or more of the following without your express written consent: (i) a material
diminution in your title, duties, responsibilities or authority with the
Company; (ii) a material reduction in your salary, bonus, benefits or other
compensation other than a reduction generally applicable to all
similarly-situated employees of the Company; (iii) the Company’s failure to pay
you any compensation due to you under this letter agreement, which failure is
not cured within 30 days’ after written notice by you to the Company of such
failure; (iv) relocation of the Company’s headquarters more than 50 miles from
San Francisco, California; or (v) a material breach by the Company of its
obligations under this letter agreement, which breach is not cured within
30 days’ after written notice by you to the Company of such breach.
For purposes of this letter agreement, “Pro-Rated Bonus” means an amount equal
to the “target” bonus for the fiscal year in which you are terminated that you
would have earned had you been employed at the time bonuses are determined for
other participants under the Company’s bonus plan, prorated for the number of
days in such year in which you were actually employed by the Company.
Your employment with the Company is contingent on your having signed the
Company’s standard employee confidentiality and invention assignment agreement
prior to your start date, providing satisfactory proof of your right to work in
the United States as required by law, and on the Company’s verification of your
qualifications, background, experience and references. You agree that you will
comply at all times with all Company policies, rules and procedures as they may
be established, stated and/or modified from time to time at the Company’s sole
discretion.
You acknowledge that prior to your first day of work with the Company, you have
previously returned any confidential, proprietary or trade secret information
belonging to any prior

 



--------------------------------------------------------------------------------



 



Christopher Nordquist
January 24, 2007
Page 4
employer, and you will not use such information in your employment with the
Company. You will also strictly adhere to the terms of any lawful restrictive
covenants entered into between you and any prior employers.
Except as specified below, to the fullest extent allowed by law, any and all
disputes, claims or controversies of any kind arising out of or related in any
way to hiring, employment or the termination of employment with the Company
(including without limitation any statutory or common law claims against the
Company or any of its agents or employees) shall be fully and finally resolved
through binding arbitration, before a neutral arbitrator, pursuant to the
California Arbitration Act, California Code of Civil Procedure section 1280, et
seq. You and the Company therefore waive any right to a jury trial on any such
claims or matters. Any arbitration between the parties will be conducted before
the American Arbitration Association (“AAA”) in San Francisco, California, under
the AAA’s then existing national rules for the resolution of employment
disputes, as modified in any respect necessary to comply with the requirements
of California law for enforcement of arbitration agreements regarding
employment-related disputes. This arbitration provision shall not apply to any
claims for injunctive or other similar equitable relief. Before commencing any
arbitration proceedings, any dispute between you and the Company or any of its
agents or employees shall first be submitted, in writing, to the Company’s Human
Resource Officer (or if none, to the head of Finance & Accounting) for a good
faith attempt at resolution.
You agree that you are responsible for any applicable taxes of any nature
(including any penalties or interest that may apply to such taxes) that the
Company reasonably determines apply to any payment made to you hereunder (or any
arrangement contemplated hereunder), that your receipt of any benefit hereunder
is conditioned on your satisfaction of any applicable withholding or similar
obligations that apply to such benefit, and that any cash payment owed to you
hereunder will be reduced to satisfy any such withholding or similar obligations
that may apply thereto.
If as of the relevant date(s), the Company in good faith determines that you are
a “specified employee” and that the benefits hereunder constitute “deferred
compensation” (in each case as such terms are defined under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) or other later-issued IRS
or Treasury guidance), no severance amount shall be payable to you pursuant
hereto prior to the earlier of (i) your death following termination of
employment, or (ii) the date that is six months following the date of your
“separation from service” with the Company (within the meaning of Code
Section 409A); provided however that if final Section 409A regulations (or other
later-issued IRS or Treasury guidance) provide an exemption for severance
amounts to be paid hereunder from being subject to Section 409A or a means for
complying with Section 409A that does not involve a delay of payment as provided
above, then this sentence shall be automatically reformed to provide for payment
in the manner otherwise specified in this letter agreement or in a manner that
complies with such alternative method of compliance, as applicable. In addition,
to the extent that (and notwithstanding the execution of the preceding sentences
in this paragraph, if applicable) this letter agreement and the benefits it
provides are or become subject to Section 409A(a)(1), you and the Company agree
to cooperate to make such amendments to the terms of this letter agreement as
may be necessary

 



--------------------------------------------------------------------------------



 



Christopher Nordquist
January 24, 2007
Page 5
to avoid the imposition of penalties and additional taxes under Section 409A of
the Code; provided however, that you and the Company agree that any such
amendment shall not (i) materially increase the cost to, or liability of, the
Company with respect to any payments under this letter agreement, or
(ii) materially decrease the value of benefits provided to you under this letter
agreement.
This letter agreement sets forth the entire agreement between you and the
Company on the terms of your employment with the Company and supersedes the
Original Offer Letter and any prior representations, understandings, promises or
agreements, whether oral or written, by anyone regarding your employment with
the Company. The employment terms in this letter may only be modified in a
writing signed by both you and the Company’s Chief Executive Officer.
If you wish to continue employment with the Company under the terms described
above, please sign and date this letter and return it to me at your earliest
convenience.
Christopher, we are excited at the prospect of your continuing on our team and
look forward to continuing to work with you.
Sincerely,
RedEnvelope, Inc.

         
By:
Title:
  /s/ Kenneth Constable
 
CEO    

ACCEPTED AND AGREED:
CHRISTOPHER NORDQUIST

             
/s/ Christopher Nordquist
      01/29/2007    
 
Signature
     
 
Date    

 